Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 06/02/21 is acknowledged.  The traversal is on the ground(s) that impose a serious burden.  This is not found persuasive therefore, the restriction has been maintained.
           Claims 9-11 have been withdrawn.
Priority
2.          Applicant is reminded that in order for a patent issuing on the instant application to obtain the benefit of priority based on priority papers filed in parent Application No. (JP) 2004-120597 under 35 U.S.C. 119(a)-(d) or (f), a claim for such foreign priority must be timely made in this application.  To satisfy the requirement of 37 CFR 1.55(a)(2) for a certified copy of the foreign application, applicant may simply identify the application containing the certified copy.
Drawings
3.          The drawings filed on 12/03/19.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3, 5, 7, 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boerner (U.S. Pub. No. 2011/0285277). Hereafter “Boerner”. 
             Regarding Claims 1, 8, Boerner teaches
            a display area and a non-display area, the non-display area being disposed around the display area, and the display panel further comprising:
            a substrate, (figure 1, element 40);
            a cover plate disposed opposite to the substrate, (figure 1, top 95 is not different from a cover plate);
            an encapsulation assembly (figure 1, counter electrode segments 110, 110’, 110” is not different from an encapsulation assembly) disposed between the cover plate (figure 1, top 95 is not different from a cover plate) and the substrate (figure 1, substrate 40) and disposed in the non-display area, (figure 1, the area of insulating border is not different from non-display area); and 
            at least one diffusion layer disposed on the substrate ([0020], lines 9-13) and disposed between the encapsulation assembly (figure 1, counter electrode segments 110, 110’, 110” is not different from an encapsulation assembly) and the display area, (figure 1, the area outside the insulating border is not different from display area), wherein diffusion occurs when the diffusion layer encounters water, ([0020]).



             Regarding Claim 5, Boerner teaches a cathode overlapping area, disposed between the encapsulation assembly and the display area; wherein the diffusion layer is disposed on the cathode overlapping area, (figure 1, control electrode 30, substrate electrode 20, and a portion of organic luminescence layer 50 which is not different from the diffusion layer, [0020], lines 9-13).

             Regarding Claim 7, Boerner teaches the diffusion layer is disposed around the display area, or disposed on one side of the display area, (figure 1, the area outside the insulating border is not different from display area, and a portion of organic luminescence layer 50 which is not different from the diffusion layer, [0020], lines 9-13).

Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerner (U.S. Pub. No. 2011/0285277). Hereafter “Boerner”. 
  Regarding Claim 4, Boerner teaches all the limitations of claim 1 as stated above except for a constituent material of the diffusion layer comprises lithium fluoride, magnesium fluoride, or sodium fluoride.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify method or device of Boerner reference with lithium fluoride, magnesium fluoride, or sodium fluoride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. in re Leshin, 125 USPQ 416.

Allowable Subject Matter
10.          Claims 2, 6, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 2, 6. 
12.          As claim 2, the prior art of record taken alone or in combination, fails to disclose or render obvious a display panel, comprising an encapsulation assembly disposed between the cover plate and the substrate and disposed in the non-display area; and at least one diffusion layer disposed on the substrate and disposed between the encapsulation assembly and the display area, wherein diffusion occurs when the diffusion layer encounters water; a detection unit, used to detect whether the diffusion occurs to the diffusion layer or not, and if the diffusion occurs, it is determined that the encapsulation assembly fails; in combination with the rest of the limitations of claims 1 and 2.
13.          As claim 6, the prior art of record taken alone or in combination, fails to disclose or render obvious a display panel, comprising an encapsulation assembly disposed between the cover plate and the substrate and disposed in the non-display area; and at least one diffusion layer disposed on the substrate and disposed between the encapsulation assembly and the display area, wherein diffusion occurs when the diffusion layer encounters water; wherein when the display panel comprises a plurality of diffusion layers, the plurality of diffusion layers are sequentially spaced apart between the encapsulation assembly and the display area, wherein a width of the diffusion layer away from the display area is smaller than a width of the diffusion layer near the display area; in combination with the rest of the limitations of claims 1 and 6.



Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
June 19, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877